DETAILED ACTION
Non-Final Rejection (9/6/20)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has carefully reviewed the patent application and/or response to the previous Office Action and prepared following non-final Office Action. 
Applicant may identify the preferred figure(s) showing the most significant limitations to be included on the front page of the issued patent.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Amendment to Title of this Application [Divisional or Continuation or Continuation-in-Part] may be required to differentiate between various applications by the same inventors.
Brief review of this Application [Continuation or Continuation-in-Part or Divisional] shows that this application may require a Terminal Disclaimer, if applicants concur, applicants to file a Terminal Disclaimer.
Review of this Application with respect to claimed priority shows that this application may require an appropriate amendment to the Specification.
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Claim Rejections - 35 USC § 102 (a) (2)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Following claims are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Hancock [20070293136].
Regarding claims 1-10, Hancock [20070293136] discloses the invention as claimed to include a canopy assembly (104), wherein the canopy assembly (104) comprises a shell having a roof section  and a peripheral rim (132); and a fan assembly (14), wherein the fan assembly (14) comprises a frame (22) and a downdraft fan (14), and wherein the fan assembly (14) is secured to a bottom surface (130) of the shell, wherein the canopy and fan assembly is configured to secure above a seat (200) of a riding vehicle (100);
wherein the canopy and fan assembly (12) is secured to a vehicle roll bar assembly (200) 
wherein the canopy and fan assembly is secured to a horizontal cross member of the vehicle roll bar assembly (200); 
wherein the fan assembly (14) further comprises an apertured  grill panel; 
wherein the fan assembly (14) of the canopy and fan assembly is secured to the vehicle roll bar assembly (200); 
further comprising a power cable (40) connected to the downdraft fan (14) and controlled by an operator switch (46);
further comprising a canopy aperture (134), wherein the canopy aperture is a hole disposed through the shell;
wherein the canopy aperture is aligned over the fan assembly (14);
further comprising a roof cap disposed over the canopy aperture; 
wherein the roof cap is configured to allow air to flow through the canopy aperture to the downdraft fan (14). 

Conclusion

The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone: 571-272-6665